DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do use the word “means,” but are nonetheless/thus are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) storage controller configured to control“, “memory controller configured to control and perform“, and “ECC engine configured to perform“, in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitations above have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “storage controller“, “memory controller“, and “ECC engine” coupled with functional language “configured to control“, “configured to control and perform“, and “configured to perform without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The functions are deemed non-specialized functions.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: hardware.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-14 and 16-20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 2 and 18, the term “the respective candidate fail row address” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “a respective candidate fail row address”.
For claims 6 and 13-14, the term “the candidate fail row address” lacks sufficient antecedent basis in the claim because multiple are declared earlier, not just one. It is suggested the claim be amended to “a candidate fail row address” or “the one or more candidate fail row addresses”.

For claims 13-14, the term “the data read from the candidate fail row address” lacks sufficient antecedent basis in the claim because although data read was declared earlier, it was not declared as being read from the candidate fail row address.

For claim 16, the terms “the one or more candidate fail row addresses” and “the one or more candidate fail column addresses” lack sufficient antecedent basis in the claim.

For claim 18, the term “the errors” is indefinite because multiple errors types are declared earlier in the claim so it is unclear which errors the claims refer to.

For claim 19, the term “the volatile memory device” is indefinite because two separate volatile memory devices are declared earlier in the claim so it is unclear which volatile memory devices the claims refer to.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 2-14, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 and rejections are overcome.
Claims 18 would be allowable if all 35 USC § 112 rejections are overcome.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “data scrubbing” page from date 7/20/2019, retrieved using the WayBackMachine, hereafter referred to as WBM072019dscrub, in view of Roberts (US 2020/0042380 A1).
For claim 1, 
WBM072019dscrub teaches a method of controlling repair of a volatile memory device, the method comprising: performing a patrol read operation repeatedly to identify error position information of one or more errors included in read data from the volatile memory device (see introduction, RAID, and memory sections: view scrubbing as said control repair; scrubbing is performed on both memory (volatile) and storage (non-volatile); although the term patrol appears only at the RAID section, it applies to memory scrubbing as well, and in fact appears in the memory scrubbing page hyperlinked from the data scrubbing page); [].
WBM072019dscrub does not explicitly teach “obtaining accumulated error information by accumulating the error position information based on the patrol read operation performed repeatedly; identifying error attribute information based on the accumulated error information, the error attribute information indicating correlation between the one or more errors included in the read data and a structure of the volatile memory device; and performing a runtime repair operation with respect to the volatile memory device based on the accumulated error information and the error attribute information”
However, Roberts teaches obtaining accumulated error information by accumulating the error position information based on the patrol read operation performed repeatedly (see [0051], [0064], [0099], and other locations: error rate identifying error attribute information based on the accumulated error information, the error attribute information indicating correlation between the one or more errors included in the read data and a structure of the volatile memory device (see [0051], [0064], [0099], and other locations: view segments/areas of the scan as said structure); and performing a runtime repair operation with respect to the volatile memory device based on the accumulated error information and the error attribute information (see [0051], [0064], [0099], and other locations: ECC is correction by itself: bad segments are avoided or replaced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WBM072019dscrub to include “obtaining … attribute information”, as taught by Roberts, because each one of WBM072019dscrub and Roberts teach data scrubbing therefore they are analogous arts and because areas that have too many errors are not usable any longer (see [0051], [0064], [0099], and other locations).

For claim 19, 
The claim recites essentially same limitations as claim 1; claim 19 is a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114